DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020, 10/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-16 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having an imaging unit comprising: a sensor board including an imaging device, the device having a plurality of pixels and allowing generation of a pixel signal by receiving outside light in each of the plurality of pixels, bonding layer including an inorganic insulating material, and a circuit board including a circuit chip and an organic insulating layer, the circuit chip having a signal processing circuit that performs signal processing for the pixel signal and being bonded to the sensor board through the bonding layer, the organic insulating layer covering a vicinity of the circuit chip (claims 1-10, 16), a method of forming an imaging unit comprising the steps of: forming an organic insulating layer above the support substrate to allow the organic insulating layer to cover a vicinity of the circuit chip, forming a bonding layer using an inorganic insulating material to allow the bonding layer to cover the circuit chip and the organic insulating layer, and bonding a sensor board to the circuit chip through the bonding layer, the sensor board including an imaging device, the imaging device having a plurality of pixels and allowing generation of a pixel signal by receiving outside light in each of the plurality of pixels (claims 11-15). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818